United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie Singleton, for the appellant
Office of Solicitor, for the Director

Docket No. 11-487
Issued: November 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant, through his representative, filed a timely appeal from
an October 12, 2010 overpayment decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $9,040.69 because health benefit premiums were
not properly deducted from his compensation payments from October 1, 1995 through July 31,
2010; (2) whether OWCP properly denied waiver of the recovery of the overpayment; and
(3) whether OWCP properly set the rate of recovery of $25.00 from continuing compensation
payments.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant, through his representative, argued that appellant is 80 years old and
has numerous medical problems and his wife is 70 years old with serious health issues. They
barely get by financially and should not have to pay for a mistake made over 10 years ago.
FACTUAL HISTORY
On September 18, 1991 appellant, then a 60-year-old aircraft worker, filed a traumatic
injury claim alleging a back injury on September 17, 1991 while moving an engine. OWCP
accepted his claim for a lumbar strain with herniated nucleous pulposus at L5-S1. Appellant
underwent a lumbar disc excision and decompression at the L5-S1 level on September 24, 1991.
He was placed on the periodic rolls. Appellant returned to work on April 24, 1994 as a modified
aircraft mechanic. In a decision dated June 30, 1994, OWCP found that his actual earnings
represented appellant’s wage-earning capacity.
Appellant elected health insurance under Enrollment Code Number 105 commencing
October 1, 1995. On August 20, 2010 OWCP made a preliminary determination that he was
overpaid benefits in the amount of $9,040.69 because health benefits premiums were not
deducted from October 1, 1995 through July 31, 2010. It further determined that appellant was
not at fault in the creation of the overpayment. OWCP instructed appellant of his right to
disagree with the amount of the overpayment or to request waiver of the overpayment and
instructed him of the procedures for doing so. It noted that appellant had 30 days to submit the
requested information and notified him that under 20 C.F.R. § 10.438 failure to submit the
requested information within 30 days would result in the denial of waiver.
On September 5, 2010 appellant submitted an overpayment action request seeking a
telephone conference. He noted that the overpayment occurred through no fault of his own and
requested a waiver. Appellant did not realize that insurance was not being deducted.
On September 13, 2010 appellant submitted financial documents. He advised that he was
80 years old and going blind and that his wife was 70 years old and on oxygen. Appellant
reiterated that OWCP should waive the overpayment.
In a memorandum of conference dated September 23, 2010, the senior claims examiner
noted that there was an overpayment in the amount of $9,040.69 that was caused because health
benefits premiums were not collected from appellant’s compensation from October 1, 1995
through July 31, 2010. He discussed appellant’s financial documention and noted that
appellant’s monthly family income (self and spouse) was $2,771.12. The senior claims examiner
noted that appellant’s monthly household expenses were: rent $700.00; food $450.00; clothing
$300.00; telephone $100.00; car $120.00; insurance $163.27; maintenance $291.22; medical
expenses $182.00; church charity $100.00; cell phone $36.00; and haircuts $40.00. The total
monthly expenses claimed were $2,586.03. Other monthly liabilities included: Sears $10.00;
Chase $10.00; Castle Key $50.00; and GE Protection $103.50. The senior claims examiner
noted that as appellant’s monthly net income was $2,771.12 and monthly expenses were
$2,586.03, there was a difference of $185.09. He determined that appellant did not meet the
criteria for waiving the overpayment as he had not established that collecting the overpayment
would be against equity and good conscience or defeat the purpose of FECA. The senior claims

2

examiner noted that both parties agreed upon a deduction in the amount of $25.00 from
appellant’s continuing compensation payments.
By decision dated October 12, 2010, OWCP finalized the determination that appellant
received an overpayment of compensation in the amount of $9,040.69; that appellant was not at
fault in the creation of the overpayment; that waiver was denied; and that the debt would be
collected by deducting $25.00 a month from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.2
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employee Health Benefits (FEHB) program. The regulations of the Office of
Personnel Management (OPM), which administers the FEHB program, provides guidelines for
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a)(1) provides that an employee or annuitant is responsible for
payment of the employee or annuitant share of the cost of enrollment for every pay period during
which the enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding required for each
pay period that health benefit withholdings or direct premium payments are not made but during
which the enrollment continues.3
In addition 5 C.F.R. § 890.502(c) provides that an agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of Title 5 United States Code, to
OPM for deposit in the Employees Health Benefits Fund.4
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.5 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.6 The Board has recognized that, when an under withholding of health insurance

2

Id. at § 8102(a).

3

5 C.F.R. § 890.502(a)(1).

4

Id. at § 890.502(c).

5

Id. at § 890.502(a)(1).

6

Id.

3

premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.7
While the employee is receiving compensation under FECA, deductions for insurance are
withheld from the employee’s compensation.8 At separation from the employing establishment,
the FEGLI insurance will either terminate or be continued under compensationer status. If the
compensationer chooses to continue basic and optional life insurance coverage, the schedule of
deductions made will be used to withhold premiums from his or her compensation payments.9
When an under withholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.10
ANALYSIS -- ISSUE 1
The record establishes an overpayment of compensation. Appellant elected health
insurance coverage under Enrollment Code 105 on October 1, 1995. However, deductions were
not made from his monetary compensation from that date until July 31, 2010. Once OWCP
learned that appellant had health insurance and no deductions had been made for the premiums,
it advised him that he had been paid an incorrect rate and that an overpayment was created. The
overpayment worksheet establishes that proper deduction for his share of the health insurance
premiums was $9,040.69. In the absence of a specific waiver or cancellation of coverage, of
which there is none of record, OWCP should have deducted the premiums. Appellant has not
submitted any evidence to establish that he cancelled the insurance or that the calculated amounts
were incorrect. Accordingly, the Board finds that OWCP properly determined an overpayment
of compensation in the amount of $9,040.69 from October 1, 1995 through July 31, 2010.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.11 An individual should always
be found without fault where the overpayment resulted from OWCP error in the under deduction
of health benefits or life insurance premiums.12
If OWCP finds that, the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
7

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
8

5 U.S.C. § 8707(b)(1).

9

Id. at § 8706(b).

10

Id. at § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, supra note 7.

11

20 C.F.R. § 10.433(a).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b) (June 2009).

4

FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.13
Recovery will defeat the purpose of FECA if both: (a) the individual from whom
recovery is sought needs substantially all of his current income (including periodic benefits
under FECA) to meet current ordinary and necessary living expenses; and (b) the individual’s
assets do not exceed the resource base (including but not limited to cash, the value of stocks,
bonds, savings accounts, mutual funds) of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent, plus $960.00 for each additional dependent. The first
$4,800.00 or more, depending on the number of claimant’s dependents, is also exempted from
recoupment as a necessary emergency resource. If an individual has current income or assets in
excess of the allowable amount, a reasonable repayment schedule can be established over a
reasonable, specified period of time. It is the individual’s burden to submit evidence to show
that recovery of the overpayment would cause the degree of financial hardship sufficient to
justify waiver.14 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.15
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
in attempting to repay the debt.16 Recovery of an overpayment is also considered to be against
equity and good conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes her position for the worse.17
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver and no further request for waiver shall be considered until the requested information is
furnished.18
ANALYSIS -- ISSUE 2
The fact that appellant was found without fault in creating the overpayment does not
mean that OWCP cannot collect the overpayment. He is still required to repay the debt unless
13

20 C.F.R. § 10.434. See 5 U.S.C. § 8129(b).

14

Supra note 12 at Chapter 6.200.6(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R.
§§ 10.436, 10.437.
15

Sherry A. Hunt, 49 ECAB 467, 473 (1998).

16

20 C.F.R. § 10.437(a).

17

Id. at § 10.437(b).

18

Id. at § 10.438; Linda Hilton, 52 ECAB 476 (2001).

5

recovery of the overpayment would defeat the purpose of FECA, or recovery of the overpayment
would be against equity and good conscience.
In determining that he was not entitled to a waiver of the recovery of the overpayment,
OWCP reviewed appellant’s income, expenses and assets. Based on the financial documentation
supplied by appellant, OWCP found that he had a household income of $2,771.12 a month and
monthly expenses of $2,586.03 a month, or a difference of $185.09. Its procedures provide that
an individual is deemed to need substantially all of his or her current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.19 The Board finds that, as appellant’s monthly income of $2,771.12 exceeded
his documented reasonable monthly expenses of $2,586.03 by $185.09, he is not entitled to
waiver as he does not need substantially all of his income to meet current ordinary and necessary
expenses.
Appellant did not allege that he relinquished a valuable right or changed his position for
the worse in reliance on the excess compensation he received from October 1, 1995 through
July 31, 2010. Pursuant to its regulations, OWCP properly found that recovery of the
overpayment would not be against equity or good conscience.
As the evidence in this case fails to support that, recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the overpayment of
$9,040.69.
Appellant properly contends on appeal that the overpayment was not caused due to any
fault of his own. However, after considering his financial status, i.e., income and expenses, the
Board finds, for the reasons set forth above, that OWCP properly found that waiver of the
recovery of the overpayment was not warranted.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant facts, so as to minimize any hardship.20
ANALYSIS -- ISSUE 3
OWCP noted that appellant’s monthly income exceeded expenses by $185.09. It
determined that he could repay the debt at the rate of $25.00 a month without great hardship.
The Board finds that OWCP gave due regard to the relevant factors noted above and did not
19

Supra note 12 at Chapter 6.200.6(a)(3) (June 2009).

20

20 C.F.R. § 10.441(a).

6

abuse its discretion in setting the rate of recovery. The Board will affirm OWCP’s decision on
the rate of recovery.21 Thus, appellant’s contentions on appeal concerning his and his spouse’s
health concerns and their ability to repay do not formulate a basis for changing the ultimate
disposition.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $9,040.69 because health benefit premiums were not properly deducted from
his compensation payments for the period October 1, 1995 through July 31, 2010. The Board
further finds that OWCP properly denied waiver of the overpayments and properly set the rate of
recovery of $25.00 from continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2010 is affirmed.
Issued: November 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board will review the issue of recovery of an overpayment in those cases where OWCP seeks recovery
from continuing compensation benefits. See Desiderio Martinez, 55 ECAB 245, 251 (2004).

7

